DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Objections
The abstract of the disclosure is objected to because the abstract does not include the relationships present (i.e. Equation 1) in the intended claim(s).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some organic light-emitting devices comprising a first auxiliary layer comprising a first compound and an emission layer comprising a host, wherein the organic light-emitting device satisfies Equation 1, does not reasonably provide enablement for all organic light-emitting devices comprising a first auxiliary layer comprising a first compound and an emission layer comprising a host, wherein the organic light-emitting device satisfies Equation 1.  Furthermore, with respect to claim 12, while being enabling for some organic light-emitting devices comprising a second auxiliary layer comprising a second compound and an emission layer comprising a host, wherein the organic light-emitting device satisfies Equation 2, does not reasonably provide enablement for all organic light-emitting devices comprising a second auxiliary layer comprising a second compound and an emission layer comprising a host, wherein the organic light-emitting device satisfies Equation 2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant has not provided sufficient evidence that would enable a person of ordinary skill to make and use the invention as claimed. Particularly, there is no sufficient evidence as to how a person of ordinary skill would choose the first compound of the first auxiliary layer and the host compound of the emission layer to satisfy Equation 1, nor is there sufficient evidence as to how a person of ordinary skill would choose the second compound of the second auxiliary layer and the host compound of the emission layer to satisfy Equation 2. As the first compound and host compound are not defined other than by Equation 1, and the second compound and host compound are not defined other than by Equation 2, this results in the claims being directed to very broadly defined classes of compounds which would conceivably satisfy these characteristics. Additionally, the instant specification teaches Table 1 that lists the triplet energies of a host (CBP), a first compound and a second compound (¶ [0409]), wherein the structure of the first and second compound are not disclosed. However, this is only a small sample of the possible combinations of first compounds and host compounds that would meet the claimed Equation 1, and only a small sample of the possible combinations of second compounds and host compounds that would meet the claimed Equation 2.
At no point to the claims clearly recite any combination of the claimed components of the first compound and the host compound, nor the second compound and the host compound, resulting in exceedingly broad claim scope (in re Wands (A)). Except for claim 18, the claims do not recite any specific chemical structures for the first compound and host compound and thus the first compound and host compound can be any structure as long as they meet the limitation of Equation 1. Claim 18 recites three broadly defined formulas for the first compound and does not recite any specific chemical structures for the host compound and thus the first compound can be any of the three broadly defined formulas of claim 18 and the host compound can be any structure as long as they meet the limitation of Equation 1. Additionally, the claims do not recite any specific chemical structures for the second compound and host compound and thus the second compound and host compound can be any structure as long as they meet the limitation of Equation 2.
One of ordinary skill in the art would not know the minimum triplet energies of a first compound, second compound, and a host compound without undue experimentation (in re Wands (B)). Accordingly, without undue experimentation to determine the minimum triplet energies, one of ordinary skill in the art would not known how to select the first compound, the second compound, and host compound.
A person having ordinary skill in the art would not be able to make the invention without an undue amount of experimentation from the sheer number of possible combinations of compounds which are first compounds and host compounds comprising the claimed Equation 1 and the sheer number of possible combinations of compounds which are second compounds and host compounds comprising the claimed Equation 2 (In re Wands (H)).
Although the inventor provides a single working example in the specification (see Table 1, ¶ [0409]) which satisfies the Equations 1 and 2, the specification does not provide sufficient direction on how the Equations 1 and 2 specifically are to be achieve. Additionally, while the instant specification teaches the host may include a compound represented by Formula 301, an alkaline earth metal complex, or the specific compounds listed in ¶ [0230] (¶ [0193]) and [0229]), the first compound may be represented by Formulae 1 to 3 (¶ [0345]), and the second compound may be the same as defined in connection with the first compound (¶ [0366]), no general principles for the selection of the first compound and host compound that meet the claimed Equation 1, or for the selection of the second compound and host compound that meet the claimed Equation 2 is provided. Although Example 1 is given and a handful of specific host compounds are recited, no specific structures are recited for the first and second compounds and no direction is given on what other compounds would satisfy the claimed Equation 1 of the independent claim (In re Wands (H)).
Accordingly, the specification fails to sufficiently enable a person having ordinary skill in the art at the time the invention was effectively filed to practice the invention commensurate with the full scope of the claims.
Claims 2-19 are dependent on claim 1 and therefore, for the reasons outlined above with respect to claims 1, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 20 and its dependents claims 2-19 require an organic light-emitting device comprising a first auxiliary layer comprising a first compound and an emission layer comprising a host, wherein the organic light-emitting device satisfies Equation 1. Additionally, dependent claim 12 requires an organic light-emitting device comprising a second auxiliary layer comprising a second compound and an emission layer comprising a host, wherein the organic light-emitting device satisfies Equation 2. The instant description includes only one example of a first compound and a host compound wherein they satisfy the claimed Equation 1 and a second compound and a host compound wherein they satisfy the claimed Equation 2 (see Table 1, ¶ [0409]). Additionally, this example does not teach what specific first and second compounds were used. The specification further provides exceptionally broad guidance (Formula 301, an alkaline earth metal complex, or the specific compounds listed in ¶ [0230]) for the host compound and (Formulae 1 to 3) for the first and second compounds as to the first compound, second compound, and host compound that might be useable for each claimed limitation but provides no further description of which combination of first compounds and host compounds might meet the claimed Equation 1 or which combination of second compounds and host compounds might meet the claimed Equation 2. The limited example described in the written description does not provide a representative number of species sufficient to show that Applicant was in possession of the claimed genus (see MPEP 2163-II-A-1-ii).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the hole transport region further comprises a hole transport layer between the first electrode and the hole blocking layer” which makes the location of the hole transport region and the hole transport layer unclear. The instant specification recites that layers constituting the hole transport region may be formed in a certain region (instant ¶ [0377]) and is included between the first electrode and the emission layer (instant ¶ [0020] and claim 10). However, the limitations of claim 15 allows the hole transport region to be in locations other than the first electrode and emission layer, as required by claim.
For example, the structure of the claimed device prior to claim 15 is shown below:
First electrode (claim 1)
Hole transport region: including electron blocking layer
(claims 10 and 11)
Organic layer: emission layer (claim 1)
First auxiliary layer (claim 1)
Electron transport region: including hole blocking layer 
(claim 1)
Second electrode (claim 1)


As the hole transport layer may be located anywhere between the first electrode and the hole blocking layer, per claim 15, the hole transport layer could be located between the hole blocking layer and first auxiliary layer. This would place the hole transport region outside of the location designated by claim 10 (between the first electrode and emission layer).
For purposes of examination, the location of the hole transport layer will be interpreted as any location between the first electrode and emission layer (as required by claim 10, of which claim 15 is dependent upon).
Claims 16-17 both recite “the host is a mixed host comprises a hole transport host and an electron transport host” and both claims 16 and 17 are dependent upon independent claim 1. As the host comprises two types of compounds, it is unclear if whether only one of the hosts compounds, each individual host compound, or the combination of host compounds must meet the limitation of Equation 1. 
For purposes of examination, the limitation will be interpreted as only one of the hole transport host and electron transport host need satisfy the claimed Equation 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed in the 112b rejection of claim 15, the location of the hole transport layer discussed in claim 15 does not properly depend from the location of the hole transport region discussed in claim 10. To properly depend from claim 10, the location of the hole transport layer must be located either between the emission layer and electron blocking layer or between the first electrode and electron blocking layer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 11-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kawamura et al. US 2010/0295027 A1 (“Kawamura”).
Regarding claims 1-3, and 10-14, Kawamura teaches an organic EL device that is excellent in color stability has the following arrangement: anode/hole injecting transporting layer/emitting layer/electron injecting transporting layer/cathode (¶ [0035] and [0028]), wherein the emitting layer includes a first emitting layer (second auxiliary layer), a second emitting layer (first auxiliary layer), and a third emitting layer (emission layer) between the first and second emitting layer (¶ [0068]-[0069], see Fig. 1). Kawamura teaches an electron blocking layer may be provided between the emitting layer and anode and a hole blocking layer may be provided between the emitting layer and cathode (¶ [0041]).
Kawamura teaches the host material contained in the third emitting layer is a heterocycle-containing compound and preferably has a triplet energy larger than the triplet energy of the host materials for the first emitting layer and the second emitting layer (¶ [0130]). As the host materials of the first and second emitting layers are fused polycyclic aromatic hydrocarbon derivatives (¶ [0130]), the host material of the third emitting layer is not identical to the host materials of the first and second emitting layers and thus the first and second emitting layer need not consist of only their respective host compounds to meet the claim limitation. 
Per claim 7, Kawamura teaches the third emitting layer comprises a dopant (¶ [0088]).
Per claim 10, One of ordinary skill in the art would expect a material of the hole injecting transporting layer would be a material that transports holes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 9, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. US 2010/0295027 A1 (“Kawamura”).
Regarding claim 4, Kawamura teaches the organic EL device of claim 1, as described above. While Kawamura does not specifically teach the thickness of the emitting layer is 5 to 50 Å, Kawamura does teach the thickness of the emitting layer is preferably in a range of 5 to 50 nm (50 to 500 Å). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 5, Kawamura teaches the organic EL device of claim 1, as described above. While Kawamura fails to specifically teach the triplet energy of the host material contained in the third emitting layer, Kawamura does teach the triplet energies of the fused polycyclic aromatic derivatives in the first and second emitting layers preferably have triplet energies of 2.0 eV or more (¶ [0072]). As Kawamura teaches the host material contained in the third emitting layer has a triplet energy larger than the triplet energy of the hosts in the first and second emitting layers, the triplet energy of the host material of the third emitting layer would be greater than 2.0 eV (¶ [0130]). A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
Regarding claim 9, Kawamura teaches the organic EL device of claim 1, as described above. While Kawamura teaches the electron injecting transporting layer and hole blocking layer are both provided between the emitting layers and cathode (¶ [0035] and [0041]), Kawamura fails to specifically teach the electron injecting transport layer is disposed between the cathode and hole blocking layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the electron injecting transporting layer is disposed between the cathode and hole blocking layer, because it would have been choosing from one of two arrangements:  the electron injecting transporting layer disposed between the cathode and the hole blocking layer or the electron injecting transporting layer disposed between the hole blocking layer and the emitting layer. This would have been a choice from a finite number of identified, predictable solutions of a device structure of Kawamura and possessing the benefits taught by Kawamura.  One of ordinary skill in the art would have been motivated to produce additional device structures having the benefits taught by Kawamura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While the electron injecting transport layer means at least one of an electron injecting layer and electron transporting layer (¶ [0046]), Kawamura fails to teach the organic EL device specifically comprises an electron transporting layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include at least an electron transporting layer, because it would have been choosing from at least one of an electron injecting layer and electron transporting layer, which would have been a choice from a finite number of identified, predictable solutions of layer useful in the device of Kawamura and possessing the benefits taught by Kawamura.  One of ordinary skill in the art would have been motivated to produce additional devices comprising electron injecting and transporting layers having the benefits taught by Kawamura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
One of ordinary skill in the art would expect a material of the electron injecting transporting layer would be a material that transports electrons.
Regarding claim 15, Kawamura teaches the organic EL device of claim 11, as described above. 
While the hole injecting transport layer means at least one of a hole injecting layer and hole transporting layer (¶ [0046]), Kawamura fails to teach the organic EL device specifically comprises a hole transporting layer.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include at least a hole transporting layer, because it would have been choosing from at least one of a hole injecting layer and hole transporting layer, which would have been a choice from a finite number of identified, predictable solutions of layer useful in the device of Kawamura and possessing the benefits taught by Kawamura.  One of ordinary skill in the art would have been motivated to produce additional devices comprising hole injecting and transporting layers having the benefits taught by Kawamura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
One of ordinary skill in the art would expect a hole transporting layer comprises a hole transport material.
As the hole transporting layer is disposed between the anode and the emitting layer, the limitation of claim 15 is met.
Regarding claim 18, Kawamura teaches the organic EL device of claim 1, as described above.  While Kawamura teaches host materials for the second emitting layer are fused polycyclic aromatic derivatives, preferably naphthalene derivatives (¶ [0070] and [0091]), Kawamura fails to teach the second emitting layer comprising a specific naphthalene derivative. However, Kawamura teaches examples of naphthalene derivates in ¶ [0102], including the compound below (pg. 5):

    PNG
    media_image1.png
    197
    334
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the above compound as the host material for the second emitting layer, because it would have been choosing a specific naphthalene derivative exemplified in ¶ [0102], which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host material in the second emitting layer of the organic EL device of Kawamura and possessing the benefits taught by Kawamura.  One of ordinary skill in the art would have been motivated to produce additional naphthalene derivative compounds having the benefits taught by Kawamura in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The above compound reads on the claimed Formula 1 wherein:
Ar1 is an unsubstituted C10 carbocyclic group; 
a1 is 1;
L1 is an unsubstituted C10 arylene group;
a11 is 1;
R1 is an unsubstituted C10 aryl group; and
a21 is 1.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. US 2010/0295027 A1 (“Kawamura”) as applied to claim 1 above, and further in view of Holmes US 2013/0062599 A1 (“Holmes”).
Regarding claims 16-17, Kawamura teaches the organic EL device of claim 1, as described above. While the host material contained in the third emitting layer is a hole-transporting heterocycle-containing compound (¶ [0129] and [0131]), Kawamura fails to teach the host further comprises an electron transport compound.
Holmes teaches organic light-emitting devices having an emissive region comprising a hole transport material and an electron transport material in varying material concentration across the devices (abstract) provide efficient charge balance, high efficiency, and less complex device architectures (¶ [0008]). Particularly, a large concentration of hole transport material near the anode and electron transport material near the cathode can advantageously prevent charge carriers from leaking across the device (¶ [0039]).
Holmes teaches a specific concentration gradient in Fig. 7(b) (shown below) wherein the concentration of the hole transport material is zero at the first side of the light emission layer and the concentration of the electron transport material is zero at the second side of the light emission layer (¶ [0023] and claim 3).

    PNG
    media_image2.png
    2
    31
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    2
    31
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an electron transport material in the third emitting layer, wherein the hole-transporting heterocycle-containing host compound and electron transport material have a concentration gradient as depicted in Fig. 7(b) above, wherein a large concentration of the hole-transporting heterocycle-containing host compound is near the anode and a large concentration of the electron transport material is near the cathode, based on the teaching of Holmes.  The motivation for doing so would have been to provide a device having efficient charge balance, high efficiency, less complex device architecture, and prevent charge carriers from leaking across the device, as taught by Holmes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. US 2010/0295027 A1 (“Kawamura”) in view of Jeong et al. US 7,652,287 B2 (“Jeong”).
Regarding claim 20, Kawamura teaches an organic EL device that is excellent in color stability has the following arrangement: anode/hole injecting transporting layer/emitting layer/electron injecting transporting layer/cathode (¶ [0035] and [0028]), wherein the emitting layer includes a first emitting layer (second auxiliary layer), a second emitting layer (first auxiliary layer), and a third emitting layer (emission layer) between the first and second emitting layer (¶ [0068]-[0069], see Fig. 1). Kawamura teaches an electron blocking layer may be provided between the emitting layer and anode and a hole blocking layer may be provided between the emitting layer and cathode (¶ [0041]).
Kawamura teaches the host material contained in the third emitting layer is a heterocycle-containing compound and preferably has a triplet energy larger than the triplet energy of the host materials for the first emitting layer and the second emitting layer (¶ [0130]).
While the organic EL devices are known for their use in displays (¶ [0003]), Kawamura fails to teach a display apparatus comprising the organic EL device and a thin-film transistor. 
Jeong teaches a light emitting display device including a thin film transistor (TNT) and a light emitting diode, wherein the TNT includes an N-type oxide semiconductor layer (activation layer), a source electrode, and a drain electrode (abstract and col. 2 lines 64-67). Jeong teaches the cathode electrode of the OLED may electrically contact the drain electrode of the TFT (col. 6, lines 54-58). As the cathode is electrically connected to the anode, the anode is also electrically connected to the drain electrode.
Jeong teaches the light emitting display including the TNT substantially overcomes one or more of the problems of the related art, which includes low mobility of the semiconductor layer, leakage current, and increased contact resistance (col. 1, 12-45).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the organic EL device of Kawamura as the OLED of the light emitting display device of Jeong, based on the teaching of Jeong.  The motivation for doing so would have been to substantially overcome the problems of the related art discussed above, as taught by Jeong, and to provide a device excellent in color stability, as taught by Kawamura.

Claims 1-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0155049 A1 (“Kim”). Supporting evidence provided by Helmenstine, Anne Marie, The Visible Spectrum: Wavelengths and Colors, ThoughtCo, 2020 (“Helmenstine”).
Regarding claims 1-2, 4, 7-8, 10, and 18-19, Kim teaches an organic light-emitting device having improved emission efficiency, stability, and lifespan comprising an organic layer including an emission layer, wherein the organic layer includes a first compound and the emission layer includes a second compound and a third compound (abstract and ¶ [0166]-[0167]). The second compound is a fluorescent host and the third compound is a fluorescent dopant (abstract).
Kim teaches a specific example of an organic light-emitting device in Example 9 comprising an anode, a hole transport layer comprising a hole transport material, an emission layer comprising fluorescent host and a fluorescent, an electron auxiliary layer, an electron transport layer comprising an electron transport material, an electron injection layer, and a cathode, wherein the electron auxiliary layer is formed using only Compound 4-1, shown below (¶ [0313]-[0315] and pg. 24):

    PNG
    media_image3.png
    309
    387
    media_image3.png
    Greyscale


Example 9 uses Compound 2-1 as the second compound (fluorescent host) but fails to teach the triplet energy of Compound 2-1. 
However, while Kim teaches the second compound may be selected from Compounds 2-1 to 2-20, Kim teaches the embodiments of the second compound are not limited to these examples (¶ [0120]-[0121], [0312]). Kim teaches the second compound includes at least one moiety represented by Formulae A to D (abstract) and may be a compound represented by Formula 2A: (R31)y1—(L31)x1—Ar31 (¶ [0064]). Compound 4-1 above reads on Formula 2A wherein: (i) A31 is represented by the moiety of Formula B (¶ [0094] and [0013]); (ii) wherein in Formula B, X11 is O, A11 and A12 represent C6 carbocyclic groups, R11 represents hydrogen, a11 represents 4, R12 represents a binding site, and a12 represents 1 (¶ [0015]-[0019]); (iii) L31 is a substituted C12 heteroarylene group (¶ [0066]); (iv) R31 is a substituted C3 heteroaryl group (¶ [0106]); and x1 is 2 and y1 is 1 (¶ [0076] and [0116]).
As Compound 4-1 reads on Formula 2A, and given the general formula and teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Compound 2-1 with Compound 4-1 as the fluorescent host in the device of Example 9, because Kim teaches a compound of Formula 2A may suitably be selected as the second compound (fluorescent host).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the fluorescent host in the emitting layer of the organic light-emitting device of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
As the first compound of the electron auxiliary layer and the second compound of the emitting layer comprise the same compound, their lowest excitation triplet energy levels would be equal.
While Kim teaches the electron transport region may additionally include a hole blocking layer (¶ [0240]), Kim fails to specifically teach a hole blocking layer used in Example 9.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole blocking layer in the electron transport region, because one of ordinary skill in the art would reasonably have expected the elements of a hole blocking layer and the electron transport region to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Per claim 4, Kim teaches the thickness of the electron auxiliary layer may be about 20 Å to about 1,000 Å (¶ [0247]).
Per claims 18-19, the above compound reads on the claimed Formula 1 wherein:
Ar1 is a substituted C3 heterocyclic group (triazine group substituted with phenyl);
a1 is 1;
L1 is an unsubstituted C12 heteroarylene group;
a11 is 2;
R1 is an unsubstituted C12 heteroaryl group; and
a21 is 1.
Regarding claims 3 and 9, Kim teaches the organic light-emitting device of claim 1, as described above. While Kim fails to specifically teach the location of the hole blocking layer, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the hole blocking layer between the electron auxiliary layer and the electron transport layer, to arrive at a device comprising the structure emission layer/electron auxiliary layer/hole blocking layer/electron transport layer, because it would have been choosing a specific location for the hole blocking layer, which would have been a choice from a finite number of identified, predictable solutions of an arrangement useful for the organic light-emitting device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional layer arrangements of the device having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 5, Kim teaches the organic light-emitting device of claim 1, as described above. While Kim fails to teach the triplet energy of Compound 4-1, Kim does teach the minimum triplet energies of two or more compounds selected from the first, second, and third compounds may each be 2.0 eV or more, which improves the emission efficiency (¶ [0167]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the first and second compounds as having minimum triplet energies of 2.0 eV or more, because it would have been choosing two out of three possible compounds having the desired triplet energies, which would have been a choice from a finite number of identified, predictable solutions of compounds useful in the device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce devices comprising compounds having the desired minimum triplet energies having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a triplet energy of 2.0 eV for the first and second compounds, because it would have been choosing from the range of suitable triplet energies, which would have been a choice from a finite number of identified, predictable solutions of triplet energies useful in first and second compounds of the device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce devices comprising compounds having the desired minimum triplet energies having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claim 6, Kim teaches the organic light-emitting device of claim 1, as described above. While Kim fails to teach what color light is emitted from the device of Example 9, Kim teaches the emission layer may be a green emission layer (¶ [0234]). Therefore, given the teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the fluorescent dopant in Example 9 with a green fluorescent dopant, because Kim teaches a green emission layer may suitably be selected as the emission layer.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as a fluorescent dopant in the emission layer of the organic light-emitting device of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
As evidenced by Helmenstine, the wavelength of green light is 495-570 nm (pg. 1). Accordingly, a green emission layer would have a maximum wavelength in the range above. 
Regarding claim 11, Kim teaches the organic light-emitting device of claim 1, as described above. The device of Example 9 fails to include an electron blocking layer. However, Kim teaches the hole transport region may include an electron blocking layer and the electron blocking layer may block or reduce the flow of electrons from an electron transport region (¶ [0222]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include an electron blocking layer in the hole transport region, based on the teaching of Kim.  The motivation for doing so would have been to block or reduce the flow of electrons from an electron transport region, as taught by Kim.
Regarding claims 12-13, Kim teaches the organic light-emitting device of claim 1, as described above. The device of Example 9 fails to include a hole auxiliary layer. However, Kim teaches the hole transport region may include a hole auxiliary layer in direct contact with the emission layer, including a first compound represented by Formula 1A to 1C and the hole auxiliary layer may increase light-emission efficiency (¶ [0179]-[0182], [0222]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole auxiliary layer in the hole transport region, where it is in direct contact with the emission layer, based on the teaching of Kim.  The motivation for doing so would have been to increase light-emission efficiency, as taught by Kim.
Kim fails to teach a specific compound for the hole auxiliary layer in the device of Example 9. However, Compound 4-1 reads on Formula 1C (see ¶ [0064], [0076], [0081], [0015]-[0019], [0106], [0115]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select Compound 4-1 as the hole auxiliary layer material, because it would have been choosing a compound represented by Formula 1A to 1C, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole auxiliary material in the hole auxiliary layer of the organic light-emitting device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional devices comprising hole auxiliary materials having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
While Kim fails to specifically teach the hole auxiliary layer is made of only Compound 4-1, the device of Example 1 comprises a hole auxiliary layer comprising only a compound of Formula 1A to 1C (¶ [0309]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include only Compound 4-1 in the hole auxiliary layer, because one of ordinary skill in the art would reasonably have expected the elements of Compound 4-1 and the hole auxiliary layer to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
As the first compound of the hole auxiliary layer and the second compound of the emitting layer comprise the same compound, their lowest excitation triplet energy levels would be equal.
Regarding claims 14-15, Kim teaches the organic light-emitting device of claim 1, as described above. While Kim fails to specifically teach the location of the electron blocking layer, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the electron blocking layer between the hole auxiliary layer and the hole transport layer, to arrive at a device having a layer arrangement of emission layer/hole auxiliary layer/electron blocking layer/hole transport layer, because it would have been choosing a specific location for the electron blocking layer, which would have been a choice from a finite number of identified, predictable solutions of an arrangement useful for the organic light-emitting device of Kim and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to produce additional layer arrangements of the device having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0155049 A1 (“Kim”) as applied to claim 1 above, and further in view of Holmes US 2013/0062599 A1 (“Holmes”).
Regarding claims 16-17, Kim teaches the organic light-emitting device of claim 1, as described above. As the fluorescent host is Compound 4-1 and Compound 4-1 is also provided in the electron auxiliary layer, as described above, Compound 4-1 is an electron transport compound. 
Kim fails to teach the emission layer additionally contains a hole transport compound.
Holmes teaches organic light-emitting devices having an emissive region comprising a hole transport material and an electron transport material in varying material concentration across the devices (abstract) provide efficient charge balance, high efficiency, and less complex device architectures (¶ [0008]). Particularly, a large concentration of hole transport material near the anode and electron transport material near the cathode can advantageously prevent charge carriers from leaking across the device (¶ [0039]).
Holmes teaches a specific concentration gradient in Fig. 7(b) (shown below) wherein the concentration of the hole transport material is zero at the first side of the light emission layer and the concentration of the electron transport material is zero at the second side of the light emission layer (¶ [0023] and claim 3).

    PNG
    media_image2.png
    2
    31
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    2
    31
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide a hole transport material in the emission layer, wherein the fluorescent host and hole transport material have a concentration gradient as depicted in Fig. 7(b) above, wherein a large concentration of the hole transport material is near the anode and a large concentration of the fluorescent host is near the cathode, based on the teaching of Holmes.  The motivation for doing so would have been to provide a device having efficient charge balance, high efficiency, less complex device architecture, and prevent charge carriers from leaking across the device, as taught by Holmes.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0155049 A1 (“Kim”) in view of Jeong et al. US 7,652,287 B2 (“Jeong”).
Regarding claim 20, Kim teaches an organic light-emitting device having improved emission efficiency, stability, and lifespan comprising an organic layer including an emission layer, wherein the organic layer includes a first compound and the emission layer includes a second compound and a third compound (abstract and ¶ [0166]-[0167]). The second compound is a fluorescent host and the third compound is a fluorescent dopant (abstract).
Kim teaches a specific example of an organic light-emitting device in Example 9 comprising an anode, a hole transport layer comprising a hole transport material, an emission layer comprising fluorescent host and a fluorescent, an electron auxiliary layer, an electron transport layer comprising an electron transport material, an electron injection layer, and a cathode, wherein the electron auxiliary layer is formed using only Compound 4-1, shown below (¶ [0313]-[0315] and pg. 24):

    PNG
    media_image3.png
    309
    387
    media_image3.png
    Greyscale

Example 9 uses Compound 2-1 as the second compound (fluorescent host) but fails to teach the triplet energy of Compound 2-1. 
However, while Kim teaches the second compound may be selected from Compounds 2-1 to 2-20, Kim teaches the embodiments of the second compound are not limited to these examples (¶ [0120]-[0121], [0312]). Kim teaches the second compound includes at least one moiety represented by Formulae A to D (abstract) and may be a compound represented by Formula 2A: (R31)y1—(L31)x1—Ar31 (¶ [0064]). Compound 4-1 above reads on Formula 2A wherein: (i) A31 is represented by the moiety of Formula B (¶ [0094] and [0013]); (ii) wherein in Formula B, X11 is O, A11 and A12 represent C6 carbocyclic groups, R11 represents hydrogen, a11 represents 4, R12 represents a binding site, and a12 represents 1 (¶ [0015]-[0019]); (iii) L31 is a substituted C12 heteroarylene group (¶ [0066]); (iv) R31 is a substituted C3 heteroaryl group (¶ [0106]); and x1 is 2 and y1 is 1 (¶ [0076] and [0116]).
As Compound 4-1 reads on Formula 2A, and given the general formula and teachings of Kim, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Compound 2-1 with Compound 4-1 as the fluorescent host in the device of Example 9, because Kim teaches a compound of Formula 2A may suitably be selected as the second compound (fluorescent host).  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the compound would be useful as the fluorescent host in the emitting layer of the organic light-emitting device of Kim and possess the benefits taught by Kim.  See MPEP 2143.I.(B).
As the first compound of the electron auxiliary layer and the second compound of the emitting layer comprise the same compound, their lowest excitation triplet energy levels would be equal.
While Kim teaches the electron transport region may additionally include a hole blocking layer (¶ [0240]), Kim fails to specifically teach a hole blocking layer used in Example 9.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a hole blocking layer in the electron transport region, because one of ordinary skill in the art would reasonably have expected the elements of a hole blocking layer and the electron transport region to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Kim fails to teach a display apparatus comprising the organic light-emitting device and a thin-film transistor. 
Jeong teaches a light emitting display device including a thin film transistor (TNT) and a light emitting diode, wherein the TNT includes an N-type oxide semiconductor layer (activation layer), a source electrode, and a drain electrode (abstract and col. 2 lines 64-67). Jeong teaches the cathode electrode of the OLED may electrically contact the drain electrode of the TFT (col. 6, lines 54-58). As the cathode is electrically connected to the anode, the anode would also be electrically connected to the drain electrode.
Jeong teaches the light emitting display including the TNT substantially overcomes one or more of the problems of the related art, which includes low mobility of the semiconductor layer, leakage current, and increased contact resistance (col. 1, 12-45).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include the organic light-emitting device of Kim as the OLED of the light emitting display device of Jeong, based on the teaching of Jeong.  The motivation for doing so would have been to substantially overcome the problems of the related art discussed above, as taught by Jeong, and to provide a device having improved emission efficiency, stability, and lifespan, as taught by Kim.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786